Plaintiff recovered judgment against the defendant on account of the unlawful conversion of personal property. The only foundation claimed for the appeal from the judgment is that the evidence is insufficient to sustain two of the findings made by the trial court. Beth of these findings of fact are directly supported by the testimony of the plaintiff. Counsel for appellant asks us to take into consideration the fact that the testimony of the plaintiff was contradicted by the testimony of several witnesses introduced by the defendant. In other words, he asks us to reverse a judgment because of a claimed preponderance of the evidence in favor of the defendant, although the findings are directly and substantially supported by other evidence.
The rulings against the contention of appellant are uniform and innumerable. Such an appeal cannot be regarded as having been made in good faith.
It appearing to the court that this appeal was taken for the purposes of delay, it is ordered that the judgment be affirmed, and that on account of such delay the respondent recover the sum of fifty dollars damages, in addition to the costs.
James, J., and Works, J., pro tem., concurred.